67 N.Y.2d 823 (1986)
Fenton R. York, Respondent,
v.
Sterling Insurance Company, Appellant, et al., Defendant.
Court of Appeals of the State of New York.
Decided March 20, 1986.
Timothy J. Perry for appellant.
Robert A. Small for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and TITONE concur; Judge HANCOCK, JR., taking no part.
*825MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that the phrase "away from" the residential premises as used in an exclusion in a homeowner's policy does not have precisely the same meaning as would the phrase "off" the residential premises when viewed in context in the policy. Because the precise meaning of the phrase "away from" as used in this policy is uncertain when applied to the somewhat unusual circumstances of this case, and because the unregistered vehicle exclusion was written to require that the injury occur "on" the residential premises, showing that the carrier itself distinguished between "on" and "away from", we conclude that the Appellate Division did not err in holding the exclusion inapplicable.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.